Case 5:16-cv-00523-JKP-RBF Document 71-18 Filed 06/04/20 Page 1 of 2




                    Exhibit R
              Case 5:16-cv-00523-JKP-RBF Document 71-18 Filed 06/04/20 Page 2 of 2




From:                             Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                             Friday, March 4, 2016 1:28 PM
To:                               glennareedcpa@satx.rr.com; Elvira Ximenes; jximenes@jxminc.com; Ronald Shaw
Subject:                          Re: Very good.


Shaw,

Call Rene Garner and set the hearing on your two filed motions. Also, give us notice of this hearing, date and time. We
will BE THERE.

As before, NO SALE, bc it belongs to Grandma. Let me guess, you lost the holographic how convienent. We're
submitting a copy to the Court. Keep playing your game, Shaw. This next meeting you will the tide turn on your
clients. Remember my words.

I call the shots. Your clients motions are opposed.

See you monkeys soon.


Thank you,

/s/Daniel Montes
Grandson of Juana
469-765-5427 cell
plantoperationsdirector@gmail.com



On Mar 4, 2016 1:04 PM, "Daniel Montes" <plantoperationsdirector@gmail.com> wrote:

 Elvira,

 When mom becomes executrix that all of your claims and expenses WILL be rejected, bc YOU committed estate fraud
 with your will. Get ready for jury trial.

 Go ahead and collect on me and see what happens. This is YOUR fair warning.

 Shaw, please set your two motions for hearing and I will meet you there. Again, private sale to Elvira is NOT
 approved. Let me know what day and time.


 Thank you,

 /s/Daniel Montes
 Grandson of Juana
 469-765-5427 cell
 plantoperationsdirector@gmail.com

                                                           44
